This is a motion by the appellant to strike the petition for rehearing in this cause from the files for violation of the rules of this court. The rules in regard to the form of petitions for rehearing and certiorari are established for the convenience of the court in the interest of the prompt disposition of its business. These rules will be enforced so as to facilitate and expedite the transaction of business, and it is not necessary to call the court's attention to violations of them by motions to strike. The making and consideration of such motions tend only to delay, and the court will not entertain them but will itself see to the proper enforcement of those rules.
Motion denied. *Page 638 
 *City of Chicago v. McCluer, (ante, p. 610.)* Through a misunderstanding the majority opinion in this case was published in the Advance Sheets before the dissenting opinion was received.
THE REPORTER.